Title: From George Washington to Captain Oliver Towles, 26 April 1777
From: Washington, George
To: Towles, Oliver



Sir
Morris Town 26th Apl 1777

Your Letter of 15th Ulto came to my hands a few days since & after fully considering your Situation & Circumstances am of Opinion that

you cannot consistent with the honor of an Officer quit the Service of your Country at this interesting Period—I am at the same time desirous to give you every indulgence in my power that you may settle your private affairs which from what [is] mention’d in your Letter must be in a State of great Disorder. I shall rely on your Discretion & Sense of Honor to make the most prudent use of this Liberty, to Join your Regiment as soon as you possibly can, & that during the approaching Campaign you will not be under the Necessity of returning to Virginia—Whilst you stay in that State I shall expect your Assistance in recruiting & forwarding the Troops as also in taking up any Deserters you may hear off.

G.W.

